DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Saruwatari et al. (US 2013/0330613).
Regarding claims 1, 3, 5 and 6, Saruwatari et al. discloses in Figs 1-12, and electrode group (ref 13) comprising: a positive electrode (ref 5) comprising a positive electrode material-containing layer ([0033]-[0034]) which contains a positive active material comprising a first positive electrode active material ([0033]) having a spinel type crystal structure ([0033]-[0034]), a negative electrode (ref 3) comprising a negative electrode active material-containing layer ([0053]) which contains a negative electrode active material ([0053]) comprising a first negative electrode active material ([0053]) having a spinel type crystal structure ([0053]).
Further, Saruwatari et al. recognizes the positive and negative electrodes having a porous structure including pores ([0051], [0051], [0053], [0093], [0097], [0101]).  The reference recognizes pore volume, pore surface area, and pore diameter ([0093], [0097]).
Saruwatari et al. does not explicitly disclose the respective values of pore volume, pore specific area, and pore diameter and respective ratios between positive and negative electrodes as set forth in the claim.
As the battery electrical performance characteristics and electrolyte/electrode diffusion are variables that can be modified, among others, by adjusting said electrode pore characteristics relative to one another (see Saruwatari et al., ([0026], [0028], [0051], [0051], [0053], [0093], [0097], [0101]), with said battery electrical performance characteristics and electrolyte/electrode diffusion both varying as the electrode pore characteristics relative to one another is varied, the precise electrode pore characteristics relative to one another would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed electrode pore characteristics relative to one another cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the electrode pore characteristics relative to one another in the apparatus of Saruwatari et al. to obtain the desired balance between the battery electrical performance characteristics and electrolyte/electrode diffusion (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).


Regarding claims 4 and 8, modified Saruwatari et al. discloses all of the claim limitations as set forth above and also discloses a weight proportion of the first positive electrode active material in the weight of the positive electrode active material is 75% by weight or more and 100% by weight or less ([0094], [0095]), and a weight proportion of the first negative electrode active material in the weight of the negative electrode active material is 75% by weight or more and 100% by weight or less ([0100], [0101]).

Regarding claim 9, Saruwatari et al. discloses in Figs 1-12, a non-aqueous electrolyte battery comprising:  the electrode group (ref 13) as set forth in claim 5, and a non-aqueous electrolyte ([0059]-[0062]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Saruwatari et al. (US 2013/0330613) as applied to claim 1 above, and further in view of Nishimura (US 2016/0240885).
Regarding claim 2, modified Saruwatari et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the d10, d50, and d90 distribution as set forth in the claim.  As the battery capacity and internal resistance are variables that can be modified, among others, by adjusting said positive electrode active material particle size distribution, with said battery capacity and internal resistance both varying as the positive electrode active material particle size distribution is varied, the precise positive electrode active material particle size distribution would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed positive electrode active material particle size distribution cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the positive electrode active material particle size distribution in the apparatus of Saruwatari et al. as taught by Nishimura to obtain the desired balance between the battery capacity and internal resistance (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Saruwatari et al. (US 2013/0330613) as applied to claim 5 above, and further in view of Inagaki et al. (US 2008/0166637).
Regarding claim 7, modified Saruwatari et al. discloses all of the claim limitations as set forth above and also discloses a separator ([0103]) arranged between the positive electrode active material-containing layer (ref 5) and the negative electrode active material-containing layer (ref 3), but does not explicitly disclose a median diameter of the separator is larger than that of the positive and negative electrodes.
Inagaki et al. discloses in Figs 1-16, a secondary battery (Abstract) including a separator having pores with large diameters ([0161], [0162]) relative to positive and negative electrode active materials ([0161], [0162]).  This configuration enhances battery performance and reduces internal short circuiting ([0161], [0162]).
Inagaki et al. and Saruwatari et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the separator pore diameter disclosed by Inagaki et al. into the separator of Saruwatari et al. to enhance battery performance and reduce internal short circuiting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725